DETAILED ACTION

The Applicant’s amendment filed on August 13, 2021 was received.  Claims 1-2, 9-10 and 13-15 were amended.  Claim 16 was added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued June 15, 2020.

Claim Interpretation
The "epitaxial growth of SiC" in "the chemical vapor deposition apparatus is configured to perform an epitaxial growth of SiC" of claim 6 is considered an intended use of an apparatus, thus when the apparatus is capable of vapor deposition, it is considered meeting this claim limitation.
The “the epitaxial growth of SiC is an epitaxial growth wherein a Cl-based gas is used” of claim 7 is considered an intended use of an apparatus, thus when the apparatus is capable of vapor deposition, it is considered meeting this claim limitation.
The “the pressure in the reaction furnace during use is greater than or equal to 2 kPa and smaller than or equal to 50 kPa” of claim 8 is considered an intended use of an apparatus, thus when the apparatus is capable of adjusting the pressure of the furnace/chamber, it is considered meeting this claim limitation.
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409).  When apparatus is capable of performing such functions, it is considered to meet the claim limitations.  Additionally, in apparatus claims, intended use must 

Claim Rejections - 35 USC § 112
The claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claims 1-2 and 5-15 are withdrawn because the claims have been amended.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 requires “the gas flow direction changes once and not more than once per the associated bending part”.  This limitation lacks adequate written description because nowhere within the specification is there disclosed an embodiment which expressly prohibits the plural changes in the gas flow direction per associated bending part.  The mere absence of a positive recitation in the original specification is not a basis for the exclusion of a feature. Ex Part Grasselli 231 USPQ 393,394 (Bd. App. 1983)  
Claim 16 requires “the gas flow direction changes once at an angle of 90o and not more than once per the associated bending part”.  This limitation lacks adequate written description because nowhere within the specification is there disclosed an embodiment which expressly prohibits the plural changes in the gas flow direction per associated bending part.  

Claim Rejections - 35 USC § 103
Claims 1-2 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2002/0100417) in view of Harkonen (US 2004/0045889).
In regards to claim 1, Suzuki teaches a chemical vapor deposition apparatus comprising:
a reaction tube (110, reaction furnace) in which vapor deposition is performed (fig. 3-4; para. 4-5);
an exhaust gas outlet hole (115) connects to exhaust pipe (160) which connects to a cold trap device (170, bending part), where the cold trap provides a pipe extension part at a lower 
Suzuki does not explicitly teach cold trap device/bending part comprises the pipe-extension part is protruded and extends from the bending part and has a storage space therein, wherein at least one of the bending part has a plurality of the pipe-extension parts.
However, Harkonen teaches a filter (50) which is used to collect material from a vapor stream (para. 17), the filter comprises a flow path (54/62) between an input (54) and output (56) (fig. 4; para. 45-46).  Harkonen teaches the flow path comprises a plurality of turns at apertures (66/76) which encompass the claimed at least one bending part as noted below.  
Harkonen teaches the angled turns comprises a plurality of traps (58/72, pipe-extension parts), where trap-58 provides a first pipe-extension part and trap-72 provides a second pipe-extension part, where the path of the gas flows into the trap-58 (first pipe-extension part) and away/flow out direction of the trap-72 (second pipe extension part) (annotated fig. 4; para. 46-50).
Harkonen teaches the flow of gas changes direction once with the associated bending part (fig. 4).

    PNG
    media_image1.png
    469
    583
    media_image1.png
    Greyscale

Figure 1-annotated-fig. 4-Harkonen

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the filter of Harkonen onto the cold trap device of Suzuki because Harkonen teaches it will provide filter will provide high filtering efficiency and no limit the flow of the vapor stream (para. 40). 
In regards to claim 2, Suzuki and Harkonen as discussed above, where Harkonen teaches the traps/pipe extension parts are located along a line that extends from the flow path which extends in a gas flow direction of a gas which flows into the associated bending part (fig. 4).
In regards to claims 5 and 12, Suzuki and Harkonen as discussed above, but do not explicitly teach a length of the pipe-extension part is 5 to 30 cm or an inner diameter of the exhaust pipe is in a range of 20 mm to 80 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have sized the traps/pipe extension parts to have a length in a range of 5 to 30 cm and exhaust pipe to have an inner diameter in the range of 20 mm to 80 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  (MPEP-2144.05-II-A)
In regards to claims 6-7, Suzuki and Harkonen as discussed above, where Suzuki teaches the chemical vapor deposition apparatus performs vapor phase growth when supplies reactive gases such as SiH4, SiH2Cl2 and by products may be C2H4, HCl, SiO2, where the chemical vapor deposition apparatus is capable of being epitaxial growth of SiC (fig. 3-4; para. 4-7), where the chemical vapor deposition apparatus is capable of operating in pressure range of 2 to 50-kPa. 
In regards to claim 9, Suzuki and Harkonen as discussed above, where Harkonen teaches the plurality of bending parts, where one of the bending part comprises the traps/pipe extension parts number of two (annotated fig. 4).
In regards to claims 10-11, Suzuki and Harkonen as discussed above, where Harkonen teaches the filter comprises an upstream side at the input (54) and a downstream side at the output (56), a diameter of at least one of the traps/pipe extension parts is the same diameter of the input of the filter and a diameter of at least one of the traps/pipe extension parts is the same diameter of the output of the filter (fig. 4; para. 45-47).
In regards to claims 13-16, Suzuki and Harkonen as discussed above, where Harkonen teaches the bending part comprises 90-degrees at the area of reference number 54, where the gas flow changes once (annotated fig. 4).
Suzuki and Harkonen do not in the cited embodiment teach the bending part has an acute bending angle or an obtuse bending angle.
However, Harkonen teaches in an embodiment a filter (22) which comprises flow path (24) with a spiral-like arrangement, where proximate to traps-32, angled turns-30 provide an acute or obtuse bending angle (fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to partially incorporate the spiral-like arrangement of the filter of Harkonen onto the part of the filter of Suzuki and Harkonen because applying a known technique to a known device would have yielded predictable results to one of ordinary skill in the art at the time of the invention, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed August 13, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Harkonen does not teach or suggest a second pipe-extension part which is located on a side which is opposite the side provided on a flow out direction to which the gas flows out from the associated bending part, and thus does not teach the subject matter according to the amended claims.

In response to Applicant’s arguments, please consider the following comments:
Harkonen does teach the claimed subject matter in a different embodiment as indicated in the above discussion.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717